Citation Nr: 1542599	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  15-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a disability manifested by fatigue.

6.  Entitlement to service connection for a headache disability.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) from August and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland and Roanoke, Virginia, respectively. The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's appeal.

In September 2015, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. 
§ 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Medical records, including a January 2015 VA primary care nursing triage note, include reports of back pain.  Thus, there is competent evidence of signs of a current back disability.  The Veteran contends that he began to experience back pain in service while performing his duties as an aircraft mechanic (which included lifting heavy equipment).  He reportedly began to experience increased back problems during the month following his discharge from service, and such problems have continued in the years since that time.  In support of his contention, he submitted a letter from U. R. Nwaneri, M.D., dated in May 2014.  This letter includes an opinion that the Veteran's "chronic back pain [was] more likely than not related to his position as a jet mechanic in the U.S. Navy."  However, no specific explanation or rationale was provided for this opinion.

The evidence suggests that the Veteran may have a current back disability which is related to service.  VA's duty to obtain an examination as to the nature and etiology of any current back disability is, therefore, triggered.  An examination is necessary to determine whether the Veteran has any current back disability and to obtain a medical opinion as to the etiology of any such disability.

Moreover, an October 2014 VA homeless program note indicates that the Veteran had applied for Social Security Administration  (SSA) Supplemental Security Income (SSI) and/or disability benefits.  The records related to the SSA's determination have not yet been associated with the file, and as they may be relevant, should be secured on remand.

Also, Dr. Nwaneri indicated in his May 2014 letter that he had been treating the Veteran since December 2003 for various orthopedic disabilities, including chronic back pain.  In addition, an August 1987 letter from VA to the Veteran's congressman reflects that the Veteran had filed a worker's compensation claim for an unspecified disability.  As any records of treatment from Dr. Nwaneri and any records associated with the Veteran's worker's compensation claim may be directly relevant to the issues on appeal, a remand is also necessary to attempt to obtain these records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability/SSI benefits, including any medical records relied on to make the decision.

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a psychiatric disability, a back disability, a sleep disability, erectile dysfunction, fatigue, headaches, and hypertension, to include the dates of any such treatment. 

The Veteran shall specifically be asked to complete authorizations for VA to obtain all records associated with his worker's compensation claim (see the August 1987 letter from VA to the Veteran's congressman) and all records of his treatment for a psychiatric disability, a back disability, a sleep disability, erectile dysfunction, fatigue, headaches, and hypertension from Dr. Nwaneri/The Spine and Joint Center (see Dr. Nwaneri's May 2014 letter) and from any other sufficiently identified private treatment provider. 

3.  Obtain all outstanding VA records of treatment, to specifically include:
(a)  all records contained in the Baltimore Vista electronic records system and dated from March 2011 through the present;
(b)  all records from the VA Medical Center in Washington, DC dated from August 2015 through the present; and
(c)  all records from any other sufficiently identified VA facility.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current back disability identified, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is the result of the Veteran's duties in service lifting heavy equipment as an aircraft mechanic, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any back disabilities diagnosed since May 2014, the Veteran's duties in service lifting heavy equipment as an aircraft mechanic, the reports of back symptoms in service and continuing back symptoms in the years since service (including symptoms that required emergency room treatment within the month following the Veteran's separation from service), and Dr. Nwaneri's May 2014 opinion.

A complete rationale shall be given for all opinions and conclusions expressed.

5.  After completion of the above development, and any other development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

